739 So.2d 123 (1999)
Steven HUSSEY, Petitioner,
v.
STATE of Florida, Respondent.
No. 99-0984.
District Court of Appeal of Florida, Fourth District.
July 7, 1999.
Rehearing Denied August 12, 1999.
*124 Steven Hussey, Immokalee, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Jeanine M. Germanowicz, Assistant Attorney General, West Palm Beach, for respondent.
HAZOURI, J.
The defendant appeals an order denying a motion for reduction of sentence. The motion to mitigate was timely filed with the clerk, but no hearing was scheduled and no action taken within 60 days after imposition of sentence. The trial judge correctly determined that, therefore, the court lacked jurisdiction pursuant to Florida Rule of Criminal Procedure 3.800(c). See Grosse v. State, 511 So.2d 688 (Fla. 4th DCA 1987).
Petition for writ of certiorari is denied.
GUNTHER and STEVENSON, JJ., concur.